DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 03/15/2021 have been fully considered but they are not persuasive.  Applicant asserts: 
The Examiner indicates that in paragraph [0023] of Martinello for blur-estimation "the initial intensity threshold is set to 255". However, Martinello never uses this initial intensity threshold as the "estimated illuminant" of applicant's claim 1. As stated above, in Martinello, the blur in an image is estimated based on identifying a trajectory for pixels in an image having intensity values that exceed a first intensity threshold, identifying trajectories of pixels that have intensity values that do not exceed a second intensity threshold and then generating a blur kernel based on the intensity values for pixels that do not exceed the second threshold (see Martinello, at paragraphs [0036] - [0045]). As such, Martinello does not cure the deficiencies, discussed above, with respect to Chiu, namely: "detecting pixels the colors of which have at least one color coordinate corresponding to one of said color channels which is superior to a saturation threshold for said color channel, wherein saturation thresholds for said color channels are respectively equal to color coordinates representing an estimated illuminant of said image, said estimated illuminant corresponding to a white point of the image, which is a color that is perceived by an observer as white in the scene of the image". 
Examiner respectfully disagrees and very kindly points out that Martinello clearly discloses wherein saturation thresholds (See Martinello [0024]: identify the pixels  for said color channels (See Martinello [0037]: in an RGB image) are respectively equal to color coordinates representing an estimated illuminant of said image, (See Martinello [0023]: the one or more blur-estimation devices 100 set an initial intensity threshold (e.g., the maximum output value of the camera sensor).  For example, for an 8-bit RGB image, 255 may be set as the initial intensity threshold) i.e. Also See Martinello [0048]: each color channel may have its own first intensity threshold, or the first intensity threshold may be shared by all color channels. i.e. Also See Fig. 3, with corresponding paragraph [0037] said estimated illuminant corresponding to a white point of the image, which is a color that is perceived by an observer as white in the scene of the image (See Martinello [0023]: for an 8-bit RGB image, 255 may be set as the initial intensity threshold) NOTE: The color code value 255 indicates white https://www.rapidtables.com/web/color/RGB_Color.html#:~:text=RGB%20color%20space%20or%20RGB,Red%2C%20Green%20and%20Blue%20colors.&text=This%20makes%20256*256*256,LEDs%20(light%20emitting%20diodes).
Examiner respectfully disagrees and very kindly points out that Martinello clearly discloses saturated pixel detection in Fig 3: B305 with corresponding para [0037] clearly discloses the limitation above.
Examiner very kindly points out post processing (Fig. 3 B310-B325) performed after detecting the saturated pixels (Fig. 3, B305) as disclosed in Martinello is irrelevant. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20150063690 A1) in view of Martinello (US 20160191802 A1)

Re: Claim 1 
Chiu discloses a method of detection of saturated pixels in an image (See Chiu Fig. 2, [0044] overexposed area 222 is included in the glare area 223) the colors of which are represented by color coordinates corresponding to different color channels (See Chiu [0047]: convert a raw image data value of each image pixel of the image 300A to a RGB pixel value in a Red-Green-Blue (RGB) color space domain), comprising 
detecting pixels the colors of which have at least one color coordinate corresponding to one of said color channels  (See Chiu [0051]: the RGB pixel value of each first image pixel of the first image 300B. Also See [0019]) which is superior to a saturation threshold (See Chiu [0054] I component values) for said color channel, 
(See Chiu [0054]: the processor 101 may identify the glare pixels whose S component values are less than the saturation distribution threshold and whose I component values are also greater than the intensity distribution threshold)
i.e. Also See [0015],[0023].
wherein saturation threshold (See Chiu [0017]: the I value of each of the glare pixels, [0017]: max((I+Z.sub.I.sigma..sub.I),70%.times.C.sub.I) for said color channels depend on color coordinates representing an estimated illuminant of said image.  (See Chiu [0012]: The RGB pixel value of each first image pixel of the first image is converted from the RGB color space domain to a Hue-Saturation-Intensity (HSI) color space domain so as to obtain a corresponding HSI pixel value, wherein each of the HIS pixel values comprises a H component value, a S component value, and a I component value)
(See Chiu [0017]: the S value and the I value of each of the glare pixels satisfy Eq.(1) and Eq.(2): . . . I.sub.k&gt;max(( +Z.sub.I.sigma..sub.I),70%.times.C.sub.I) Eq.(2), . . .I.sub.k represents the I component value of the skin pixel k within an intensity range C.sub.I, represents the mean of the I component value of the skin pixels, the saturation range C.sub.S is [0,1], the intensity range C.sub.I is [0,255], and Z is a magnitude of a Z-score value)
i.e. Also See [0056][0057].  See Fig. 4 and corresponding paragraph [0060] for illustration. 
Chiu does not appear to explicitly disclose wherein saturation thresholds for said color channels are respectively equal to color coordinates representing an estimated illuminant of said image, said estimated illuminant corresponding to a white point of the image, which is a color that is perceived by an observer as white in the scene of the image.
In a similar endeavor, Martinello discloses
wherein saturation thresholds (See Martinello [0024]: identify the pixels in the image 131 that have intensity values that exceed the intensity threshold in at least one color channel.  Saturated pixels are pixels that have intensity values that exceed the intensity threshold)  for said color channels (See Martinello [0037]: in an RGB image) are respectively equal to color coordinates representing an estimated illuminant of said image, 
See Martinello [0023]: the one or more blur-estimation devices 100 set an initial intensity threshold (e.g., the maximum output value of the camera sensor).  For example, for an 8-bit RGB image, 255 may be set as the initial intensity threshold)
i.e. Also See [0048]: each color channel may have its own first intensity threshold, or the first intensity threshold may be shared by all color channels.
i.e. Also See Fig. 3, with corresponding paragraph [0037]/
said estimated illuminant corresponding to a white point of the image, which is a color that is perceived by an observer as white in the scene of the image.
(See Martinello [0023]: for an 8-bit RGB image, 255 may be set as the initial intensity threshold)
NOTE: The color code value 255 indicates white. https://www.rapidtables.com/web/color/RGB_Color.html#:~:text=RGB%20color%20space%20or%20RGB,Red%2C%20Green%20and%20Blue%20colors.&text=This%20makes%20256*256*256,LEDs%20(light%20emitting%20diodes).
Note, Chiu and Martinello are analogous art because both are directed to detecting over exposed pixels in image (See Chiu Abstract and Martinello Abstract ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chiu invention by employing the teaching as taught by Martinello to provide the limitation.  The motivation for the combination is given by Martinello which improves detection performance by considering individual channels and improves detection precision.

Re: Claim 3
Chiu in view of Martinello discloses wherein saturation thresholds for said color channels are obtained by scaling color coordinates representing said estimated illuminant into scaled color coordinates
See Chiu [0057]: the intensity range C.sub.I is [0,255]  . . .the I value of each of the glare pixels satisfy both Eq.(1) and Eq.(2): . . . I.sub.k&gt;max(( +Z.sigma..sub.I),70%.times.C.sub.I) Eq.(2))
such that these scaled color coordinates are included into a fixed range of saturation values.  
(See Chiu [0057]: The interpretation of the second condition, Eq.(4), is that the pixel k may be possibly identified as a glare pixel if the corresponding I component value is greater than ( +.sigma..sub.I).  In other words, the higher 15.8655% of the skin pixels corresponding to higher I component values satisfying Eq.(4).  Strictly speaking, only the skin pixels with the higher 15.8655 percentiles of the I component values and with the lower 15.8655 percentiles of the S component values are considered as the glare pixels)

Re: Claim 4
Chiu in view of Martinello discloses wherein saturation thresholds for said color channels are obtained by scaling color coordinates representing said estimated illuminant into scaled color coordinates 
(See Chiu [0057]: the intensity range C.sub.I is [0,255]  . . .the I value of each of the glare pixels satisfy both Eq.(1) and Eq.(2): . . . I.sub.k&gt;max(( +Z.sigma..sub.I),70%.times.C.sub.I) Eq.(2))
such that said scaling is performed without change of hue.  
(See Chiu [0012]: The RGB pixel value of each first image pixel of the first image is converted from the RGB color space domain to a Hue-Saturation-Intensity (HSI) color space domain so as to obtain a corresponding HSI pixel value, wherein each of the HIS pixel values comprises a H component value, a S component value, and a I component value)
i.e. Note, threshold for S and I are separate from H component value.

Re: Claim 6
Chiu discloses a detection device (See Chiu Fig. 2, [0045] a glare detection icon 240 along with other standard icons may appear on the touch screen display 102a)for the detection of saturated pixels in an image See Chiu Fig. 2, [0044] overexposed area 222 is included in the glare area 223), the colors of which are represented by color coordinates corresponding to different color channels (See Chiu [0047]: convert a raw image data value of each image pixel of the image 300A to a RGB pixel value in a Red-Green-Blue (RGB) color space domain), comprising at least one processor (See Chiu Fig. 1: processor 101)
configured for:
obtaining color coordinate representing an estimated illuminant of said image, 
(See Chiu [0012]: The RGB pixel value of each first image pixel of the first image is converted from the RGB color space domain to a Hue-Saturation-Intensity (HSI) color space domain so as to obtain a corresponding HSI pixel value, wherein each of the HIS pixel values comprises a H component value, a S component value, and a I component value)
obtaining saturation threshold for said color channels in dependence to color coordinates representing said estimated illuminant,
 (See Chiu [0017]: the S value and the I value of each of the glare pixels satisfy Eq.(1) and Eq.(2): . . . I.sub.k&gt;max(( +Z.sub.I.sigma..sub.I),70%.times.C.sub.I) Eq.(2), . . .I.sub.k represents the I component value of the skin pixel k within an intensity range C.sub.I, represents the mean of the I component value of the skin pixels, the saturation range C.sub.S is [0,1], the intensity range C.sub.I is [0,255], and Z is a magnitude of a Z-score value)
i.e. Also See [0056][0057].  See Fig. 4 and corresponding paragraph [0060] for illustration. 
detecting pixels the colors of which have at least one color coordinate corresponding to one of said color channels which is superior to said saturation threshold for said color channel.  
See Chiu [0054]: the processor 101 may identify the glare pixels whose S component values are less than the saturation distribution threshold and whose I component values are also greater than the intensity distribution threshold
i.e. Also See [0015],[0023].
Chiu does not appear to explicitly disclose 
obtaining color coordinates representing an estimated illuminant of said image, 
i.e. In other words, Chiu does not appear to explicitly disclose different saturation thresholds for different color channels.
said estimated illuminant corresponding to an estimated white point of the image, which is a color that is perceived by an observer as white in the scene of the image, 
obtaining saturation thresholds for said color channels
i.e. In other words, Chiu does not appear to explicitly disclose different saturation thresholds for different color channels.
 wherein said saturation thresholds for said color channels are respectively equal to color coordinates representing said estimated illuminant,
In a similar endeavor, Martinello discloses
obtaining color coordinates representing an estimated illuminant of said image
(See Martinello [0024]: identify the pixels in the image 131 that have intensity values that exceed the intensity threshold in at least one color channel.  Saturated pixels are pixels that have intensity values that exceed the intensity threshold)
said estimated illuminant corresponding to an estimated white point of the image, which is a color that is perceived by an observer as white in the scene of the image, 
(See Martinello [0023]: for an 8-bit RGB image, 255 may be set as the initial intensity threshold)
NOTE: The color code value 255 indicates white. https://www.rapidtables.com/web/color/RGB_Color.html#:~:text=RGB%20color%20space%20or%20RGB,Red%2C%20Green%20and%20Blue%20colors.&text=This%20makes%20256*256*256,LEDs%20(light%20emitting%20diodes).
obtaining saturation thresholds for said color channels
(See Martinello [0048]: each color channel may have its own first intensity threshold, or the first intensity threshold may be shared by all color channels)
 wherein said saturation thresholds for said color channels are respectively equal to color coordinates representing said estimated illuminant,
(See Martinello [0023]: the one or more blur-estimation devices 100 set an initial intensity threshold (e.g., the maximum output value of the camera sensor).  For example, for an 8-bit RGB image, 255 may be set as the initial intensity threshold)
i.e. Also See Martinello [0048]: each color channel may have its own first intensity threshold, or the first intensity threshold may be shared by all color channels.
Note, Chiu and Martinello are analogous art because both are directed to detecting over exposed pixels in image (See Chiu Abstract and Martinello Abstract ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chiu invention by employing the teaching as taught by Martinello to provide the limitation.  The motivation for the combination is given by Martinello which improves detection performance by considering individual channels.

Re: Claim 7
Chiu in view of Martinello discloses wherein said scaling of color coordinates into scaled color coordinates is performed 
(See Chiu [0057]: the intensity range C.sub.I is [0,255]  . . .the I value of each of the glare pixels satisfy both Eq.(1) and Eq.(2): . . . I.sub.k&gt;max(( +Z.sigma..sub.I),70%.times.C.sub.I) Eq.(2))
such that these scaled color coordinates are included into a fixed range of saturation values.  
(See Chiu [0057]: The interpretation of the second condition, Eq.(4), is that the pixel k may be possibly identified as a glare pixel if the corresponding I component value is greater than ( +.sigma..sub.I).  In other words, the higher 15.8655% of the skin pixels corresponding to higher I component values satisfying Eq.(4).  Strictly speaking, only the skin pixels with the higher 15.8655 percentiles of the I component values and with the lower 15.8655 percentiles of the S 
component values are considered as the glare pixels)

Re: Claim 8
Chiu in view of Martinello discloses a color correction device for correction of colors of an image,
(See Chiu [0061]: The processor 101 may record corresponding coordinates of the glare pixels in the raw image 200 and remove the glare pixels directly from the raw image 200.  The processor 101 may further repair the glare area 223 by adapting some existing image correction techniques with efficient computation)
wherein said colors are represented by color coordinates corresponding to different color channels, 
(See Chiu [0047]: convert a raw image data value of each image pixel of the image 300A to a RGB pixel value in a Red-Green-Blue (RGB) color space domain)
wherein said color correction device comprises the detection device for the detection of saturated pixels according to claim 6. 
(See Chiu [0054]: the processor 101 may identify the glare pixels)
i.e. Note, Chiu discloses an electronic device 100 in Fig. 1 performing both correction and detection. 

Re: Claim 9
Chiu in view of Martinello discloses an electronic device (See Chiu  Fig. 1. [0038]: an electronic device 100) incorporating the color correction device of claim 8.  
(See Chiu [0061]: The processor 101 may record corresponding coordinates of the glare pixels in the raw image 200 and remove the glare pixels directly from the raw image 200.  The processor 101 may further repair the glare area 223 by adapting some existing image correction techniques with efficient computation)

Re: Claim 10
Chiu in view of Martinello discloses the electronic device according to claim 9, selected from a group consisting of a communication device, a game device, a tablet, a laptop, a still image camera, a video camera, an encoding chip, a still image server and a video server.  
(See Chiu  Fig. 1. [0038]: an electronic device 100 may include and/or incorporate an image capture device (not shown) such as a smart phone according to some embodiments of the disclosure).

Re: Claim 11
Chiu in view of Martinello discloses a computer-readable medium containing a program for configuring a digital computer to perform 
(See Chiu [0064] computer program products including a plurality of program instructions stored in a tangible computer medium implementing the method of this disclosure will commonly be non-volatile . . .)
a method of detection of saturated pixels in an image the colors of which are represented by color coordinates corresponding to different color channels, said method comprising 
detecting pixels the colors of which have at least one color coordinate corresponding to one of said color channels which is superior to a saturation threshold for said color channel, 
wherein saturation thresholds for said color channels are respectively equal to color coordinates representing an estimated illuminant of said image, said estimated illuminant corresponding to a white point of the image, which is a color that is perceived by an observer as white in the scene of the image.
i.e. See the rejection of Claim 1.


Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Martinello as applied to Claim 1 above, and further in view of KOMATSU (US 20140375849 A1)

Re: Claim 5
Chiu in view of Martinello discloses wherein saturation thresholds for said color channels are obtained by scaling color coordinates representing said estimated illuminant into scaled color coordinates 
(See Chiu [0057]: the intensity range C.sub.I is [0,255]  . . .the I value of each of the glare pixels satisfy both Eq.(1) and Eq.(2): . . . I.sub.k&gt;max(( +Z.sigma..sub.I),70%.times.C.sub.I) Eq.(2))
Chiu in view of Martinello does not appear to explicitly disclose such that said scaling keeps constant ratios between color coordinates representing said estimated illuminant.
In a similar endeavor, KOMATSU discloses wherein saturation thresholds for said color channels are obtained 
(See KOMATSU [0059] "Being saturated" means that, the intensity, which has a value of 0 to 1, of each color component is equal to or greater than a threshold
such that said scaling keeps constant ratios between color coordinates representing said estimated illuminant.  
(See KOMATSU [0072] The thresholds .alpha..sub.RG and .alpha..sub.BG of the ratios of the image intensity gradients are desirably around 2)
Note, Chiu in view of Martinello and KOMATSU are analogous art because both are directed to detecting saturated pixels in image (See KOMATSU [0054],[0056]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chiu in view of Martinello invention by employing the teaching as taught by KOMATSU to provide the limitation.  The motivation for the combination is given by KOMATSU which improves detection performance by applying the same scaling factor for different color channels.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644